                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

WILLIAM LILLEY,

       Plaintiff,

vs.                                                  Civ. No. 17-515 KG/JHR

CVS HEALTH, CVS PHARMACY,
CVS CAREMARK, and JOHN DOES 1-4,

       Defendants.

                                   ORDER TO SHOW CAUSE

       This matter comes before the Court sua sponte. Federal Rule of Civil Procedure 4(m)

provides in part:

       If a defendant is not served within 90 days after the complaint is filed, the court-on
       motion or on its own after notice to the plaintiff-must dismiss the action without
       prejudice against that defendant or order that service be made within a specified time. But
       if the plaintiff shows good cause for the failure, the court must extend the time for service
       for an appropriate period.

Plaintiff filed this action on December 7, 2016, but Plaintiff has made no attempt to serve

Defendants CVS Health, CVS Caremark, or John Does 1-4. See (Doc. 1) at ¶ 4; (Doc. 1-1). To

avoid dismissal without prejudice of this action against Defendants CVS Health, CVS Caremark,

and John Does 1-4, Plaintiff must, within ten days of the date of entry of this Order to Show

Cause, either effect service on those Defendants or show good cause why he cannot effect

service within that time.

       IT IS SO ORDERED.



                                                     _______________________________
                                                     UNITED STATES DISTRICT JUDGE
